Citation Nr: 1506122	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, lumbar spine L3-L4, L4-L5, L5-S1 and T11-T12 (claimed as back condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2005 to February 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board is cognizant that the United States Court of Appeals for Veterans Claims has held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record shows that a September 2013 rating decision granted the Veteran a TDIU from June 10, 2011, the date following the last day the Veteran worked.  As the Veteran has already been granted a TDIU dating back to the date following the last day he worked, the Board need not address whether a claim for a TDIU has been raised by the record for the present claim.

The issues of entitlement to service connection for a condition manifested by left leg numbness, to include as secondary to the service-connected degenerative disc disease of the thoracolumbar spine, and entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected degenerative disc disease of the thoracolumbar spine, have been raised by the record in statements from the Veteran received in January 2013 and February 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2013 supplemental statement of the case denying a higher initial rating for the Veteran's service-connected degenerative disc disease of the thoracolumbar spine lists in its "Evidence" section, "VAMC (Veterans Affairs Medical Center) treatment records from July 24, 2010, through August 19, 2013."  On his VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2013, the Veteran reported that he was scheduled for an MRI of his back at a VA medical facility in February 2013.  The record currently contains VA treatment records from the South Texas Veterans Health Care System dating only through August 2012 and does not contain a report for the MRI the Veteran was scheduled to have in February 2013.  Thus, it appears that there are available VA treatment records relevant to the issue on appeal dating from August 2012 through at least August 2013 that have not been associated with the record.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  This case must therefore be remanded so updated VA treatment records, to include from the South Texas Veterans Health Care System for dates August 2012 through the present, may be obtained and associated with the record.  The Veteran should also be afforded the opportunity to identify any outstanding private treatment records so that such records, if any exist, may also be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers not currently in the record.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response, and complete any additional development resulting from the Veteran's response.

2.  Obtain all outstanding VA treatment records relevant to the issue on appeal, to include records from the South Texas Veterans Health Care System for dates August 2012 through the present, and associate the records with the record.

3.  Undertake any other development deemed warranted in light of the expanded record, to include obtaining any necessary VA examinations and/or opinions.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether a higher initial rating may be granted for the service-connected degenerative disc disease of the thoracolumbar spine.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




